UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1489



JOHN DORTUE WEAH,

                                                             Petitioner,

          versus


DEPARTMENT   OF   HOMELAND   SECURITY;         JOHN
ASHCROFT, U.S. Attorney General,

                                                            Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-477-351)


Submitted:   January 5, 2005                 Decided:   January 26, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Michelle E. Gorden, Senior Litigation Counsel, Larry P.
Cote, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent Ashcroft.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Dortue Weah, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without    opinion,       the   immigration

judge’s order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In   his   petition     for    review,     Weah    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.       To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so    compelling    that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Weah fails to

show that the evidence compels a contrary result.              Accordingly, we

cannot grant the relief that he seeks.               We further uphold the

immigration judge’s determination that Weah’s asylum application

was frivolous.     See 8 C.F.R. § 1208.20 (2004).

            Additionally, we uphold the immigration judge’s denial of

Weah’s request for withholding of removal.           “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378


                                    - 2 -
F.3d 361, 367 (4th Cir. 2004).    Because Weah fails to show that he

is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that Weah fails to meet the standard for

relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).           We find

that Weah fails to make the requisite showing.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -